           Case 1:19-vv-00035-UNJ Document 25 Filed 05/20/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-35V
                                         UNPUBLISHED


    LINDA WILSON,                                             Chief Special Master Corcoran

                         Petitioner,                          Filed: April 17, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1

       On January 4, 2019, Linda Wilson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that her October 26, 2017 influneza (“flu”) vaccination
caused her to suffer a Shoulder Injury Related to Vaccine Administration (“SIRVA”).
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:19-vv-00035-UNJ Document 25 Filed 05/20/20 Page 2 of 2



       On April 15, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent indicates that

       [m]edical personnel at the Division of Injury Compensation Programs,
       Department of Health and Human Services (DICP), have reviewed the
       facts of this case and concluded that petitioner’s claim meets the Table
       criteria for SIRVA. Specifically, petitioner more likely than not had no
       history of pain, inflammation or dysfunction of the affected shoulder prior
       to intramuscular vaccine administration that would explain the alleged
       signs, symptoms, examination findings, and/or diagnostic studies
       occurring after vaccine injection; she more likely than not suffered the
       onset of pain within forty-eight hours of vaccine administration; her pain
       and reduced range of motion were limited to the shoulder in which the
       intramuscular vaccine was administered; and there is no other condition or
       abnormality present that would explain petitioner’s symptoms. 42 C.F.R. §
       100.3(a), (c)(10). Therefore, petitioner is entitled to a presumption of
       vaccine causation.

Id. at 4-5. Respondent further agrees that

       [w]ith respect to other statutory and jurisdictional issues, the records show
       that the case was timely filed, that the vaccine was received in the United
       States, and that petitioner satisfies the statutory severity requirement by
       suffering the residual effects or complications of her injury for more than
       six months after vaccine administration. See 42 U.S.C. §§ 300aa-
       11(c)(1)(D)(i). Petitioner moreover avers that she has neither “filed [a] civil
       action for [her] vaccine-related injury” nor “received compensation in the
       form of an award or settlement” for the same. Ex. 7 at 2. Thus, respondent
       concedes that entitlement to compensation is appropriate under the terms
       of the Vaccine Act.

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                              2
